Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha, U.S. pat. No. 9,397,978, in view of Andersen, U.S. pat. Appl. Pub. No. 2016/0330042.
	Per claim 1, Cha discloses a network device comprising a memory storing computer-readable instructions and a processor configured to execute the computer-readable instructions to:
a) present a user interface on a display device of the network device (see col 5, ln 54-60);
b) provide, on the user interface, rules for managing Internet access through a gateway device (see col 5, ln 60-65), wherein the gateway provides Internet access to one or more smart devices, e.g., computers, smart phones (see col 2, ln 3-20);
c) send the rules to the gateway device (see col 5, ln 1-3);
d) send, using the user interface, a request for Internet access status of one or more smart devices, i.e., request to view or modify existing policy (see col 5, ln 60-65);
e) receive and present Internet access status of the one or more smart devices on the display device, e.g., status 204 indicates whether network/Internet access controls are to be imposed on the devices (see col 5, ln 29-32).
	Cha does not teach sending the request to the gateway for Internet access status of the one or more smart devices. Andersen however discloses using a hub/gateway (CPU 12) for controlling and operating smart devices including inquiring, receiving and displaying operational status of network accessible smart devices via a network (see Andersen, par 0039, 0050), wherein smart devices comprise smart assistant devices (see Andersen, par 0034).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cha with Andersen teaching of inquiring and receiving status of smart devices via the gateway because it would have enabled user to check or verify Internet access control status as well as operational status of any smart device in the system (see Andersen, par 0050).
	Per claim 2, Cha teaches that Internet access status indicates traffic control information associated with Internet access, e.g., blocked/allowed URLs, by one or more smart devices (see col 4, ln 50-60).
	Per claim 3, Andersen teaches using a control device (e.g., SmartNet CPU) for controlling operation of a plurality of smart devices, wherein the control devices comprise status LED display and a speaker for indicating status of mart devices (see par 0058).
	It would have been further obvious to one skilled in the art to utilize such control device as a separate device or part of the gateway in Cha because it would have allowed controlling a plurality of smart devices in the network.
	Per claim 4, Andersen teaches enabling user to use voice control mode to issue a task command to operate the smart device, wherein the command can be transmitted from one device to another via the gateway network (see par 0045).
	Per claim 5-6, Andersen teaches enabling a user to use word or non-verbal command such as gesture to control smart devices, wherein the command can be transmitted from one device to another via the gateway network (see par 0045-0047).
	Per claim 7, Cha teaches receiving control rules via the user interface and sending the control rules to the gateway device (see Cha, col 5, ln 1-3 and 54-65), wherein the gateway is configured to route/distribute data received over network to specific network device or smart device based on control rules (see Cha col 4, ln 50-60). Andersen further teaches that user command comprises distribution information defining distribution of the task command to individual devices for execution by the individual devices, e.g., a command to turn off all lights in a room  (see Andersen, par 0035, 0045).
	Per claim 8, Andersen teaches applying presence detection rule based on receiving presence status information from one or more smart devices to process a task command without receiving a wake word or non-verbal input, i.e., using a redundant smart device to replace a failed smart device to process the same task in response to detecting a presence of such redundant device without having to reissue the command (see par 0036), wherein the redundant smart device is proximate to a group of devices the failed device belongs which is assigned to perform the task, e.g., devices in the same room (see 0069).
	Per claim 9, Andersen teaches using one of WiFi, Bluetooth or RF link for providing connectivity or presence information (see par 0069).
	Per claim 10, Andersen teaches using a control device at each location for controlling a plurality smart device at that location such that a command issued to the control device will not need to include location information (see par 0069). 
	Per claim 11, Andersen teaches indicating different operational status of smart devices in response to receive a command for performing an operation (see par 0054), wherein the operation comprises a maintenance operation (see par 0037).
	Claims 12-20 are similar in scope as that of claims 1-11.


Response to Amendment
3.	Applicant's arguments filed on November 16, 2022 with respect to claims 1-20 have been fully considered but are not deemed persuasive. It should be noted that the rejection has been revised to better address claim limitations.
Applicant alleges that Cha does not teach or suggest managing Internet access by one or more smart assistant devices through a gateway. Examiner disagrees.
Cha teaches managing Internet access by one or more devices including smart devices (e.g., computers, smart phones) through a gateway (e.g., router 102) (see Cha, col 2, ln 3-20). Although, Cha does not explicitly mention “smart assistant devices”, many conventional smart devices including smart phones are in fact considered smart assistant devices because they can perform certain user assistant functions. Furthermore, Cha’s teaching of managing Internet access through a gateway is not seen limiting to specific type of smart devices. Therefore, Cha teaching would have been obviously applicable to any types of smart devices including smart assistant devices. It is also noted that Anderson discloses managing such smart assistant devices (see Anderson, par 0035).
Applicant also alleges that Cha does not disclose type of smart assistant devices that could have caused privacy issues for the users.
Examiner is unable to find the alleged distinction in the present claims.
Next, applicant alleges that neither Cha nor Anderson teach sending a request to the gateway device for Internet access status of the smart assistant devices. Applicant asserts that neither Cha nor Anderson teach the requested status is the Internet access status. Examiner disagrees.
	Cha teaches displaying Internet access control status 204 in the table 202 (see col 5, ln 29-32), wherein the status is obtained and displayed by a request using a user interface, i.e., request to view/modify existing policy (see col 5, ln 60-65). Thus, Cha teaching meets the alleged claim limitation.
Moreover, even if assuming the Internet access status is to be read as a network connection status, not as Internet access control status as disclosed by Cha, such reading would still be met by Anderson. Particularly, Anderson teaches collecting and reporting “status” of one or more smart assistant devices via a hub or gateway (see par 0034, 0039, 0050), wherein such status typically refers to connection and/or operational status. For instance, a status could inform the user whether the device operates normally, has had an error or lost a network connection (see par 0036). In the instant case, the claimed “Internet access status” could simply refer a network connection status. Since Anderson’s status would obviously include network connection status, examiner submits that Anderson teaching meets the alleged claim limitation.
	Applicant alleges the Anderson discloses a smart sensor but not a smart assistant device. Examiner disagrees.
Smart sensor is one type of smart assistant device because it provides user assistant function, i.e., alerting the user upon a certain condition has met. Andersen also teaches that smart devices are employed or parts of home automation system and domestic robots (see par 0005).
	Applicant further alleges that Cha does not teach presenting the Internet access status of the one or more smart assistant devices on the display device. Applicant asserts that Cha’s Internet access control status is not the same as the claimed “Internet access status” because the “Internet access status” includes traffic information associated with Internet access by the one or more smart assistant devices. Examiner disagrees.
	Cha teaches displaying internet access control status of smart devices on a display device (see col 5, ln 29-32, 60-65), wherein the Internet access control indicates traffic control information associated with Internet access, e.g., blocked/allowed URLs, by the one or more smart assistant devices (see col 4, ln 50-60). Therefore, examiner submits that Cha teaching meets the alleged claim limitation.


Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/28/22